Case 18-04549-hb            Doc 187       Filed 01/16/19 Entered 01/16/19 15:13:04             Desc Main
                                          Document      Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

       IN RE:
                                                                       C/A No. 18-04549-HB

       James Edwin Ollis,                                                     Chapter 12

                                             Debtor(s).                         ORDER

              THIS MATTER came before the Court for hearing on January 15, 2019, on the

   Motion for Declaration that the Stay is Not Applicable or, in the Alternative, Relief from

   Stay filed by PNC Equipment Finance, LLC, successor to Element Financial Corporation

   (“PNC”).1 Debtor James Edwin Ollis filed an Objection to the Motion and testified at the

   hearing.        After consideration of the evidence and testimony presented, the parties’

   arguments, and applicable law, the Court enters the following findings of fact and

   conclusions of law pursuant to Fed. R. Civ. P. 52(a)(1).2

                                                      FACTS

              1.       Debtor is a farmer and the sole member of J. Ollis Farms, LLC (the “LLC”).

              2.       In August 2016, the LLC purchased a 2016 Bobcat Model T590 Track

   Loader. Element Financial Corp financed this purchase with a loan to the LLC. Debtor

   personally guaranteed the loan and it was subsequently assigned to PNC in 2017.

              3.       In May 2017, the LLC purchased a 2014 John Deere Model 7130 Tractor.

   PNC financed this purchase with a loan to the LLC, and Debtor personally guaranteed the

   loan.




   1
       ECF No. 69, filed Nov. 20, 2018.
   2
       Made applicable to this contested matter pursuant to Fed. R. Bankr. P. 7052 and 9014.
Case 18-04549-hb        Doc 187     Filed 01/16/19 Entered 01/16/19 15:13:04                Desc Main
                                    Document      Page 2 of 4


           4.      In June 2017, the LLC purchased a 2012 John Deere Model 6420 with

   Loader. PNC financed this purchase and Debtor personally guaranteed the loan.3

           5.      Debtor’s 2016 and 2017 tax returns include a Schedule F to report the LLC’s

   income and expenses, which include a “Depreciation and Amortization Report” listing

   equipment owned by the LLC, and the Equipment at issue here is included on that list.

           6.      Debtor filed for relief pursuant to Chapter 12 of the United States

   Bankruptcy Code on September 4, 2018.

           7.      Debtor’s Amended Schedule A/B4 lists Debtor’s 100% ownership interest

   in the LLC with a directive to refer to the “list of corporate equipment” attached to the

   schedules. The attached list includes the Equipment at issue here and is titled “List of

   Secured Corporate Debt with Personal Guarantees.”

           8.      Debtor’s Schedule E/F lists PNC as an unsecured creditor and references

   the personal guaranties.5

           9.      On November 12, 2018, PNC filed an unsecured proof of claim in the

   amount of $177,037.50, as a result of the guaranties.6

           10.     On December 3, 2018, Debtor filed a Chapter 12 plan that fails to include

   any specific treatment for PNC’s claim.

           11.     Debtor’s testimony at the hearing did not include any credible evidence to

   convince the Court that he or the bankruptcy estate owns the Equipment.




   3
     The 2016 Bobcat Model T590 Track Loader, 2014 John Deere Model 7130 Tractor, and 2012 John Deere
   Model 6420 with Loader are collectively referred to as the “Equipment.”
   4
     ECF No. 37, filed Oct. 29, 2018.
   5
     ECF No. 8, filed Sept. 17, 2018.
   6
     POC No. 24-1

                                                   2
Case 18-04549-hb       Doc 187     Filed 01/16/19 Entered 01/16/19 15:13:04             Desc Main
                                   Document      Page 3 of 4


          12.     The obligations owed to PNC are in default due to the failure to make

   monthly contractual payments.

                                           DISCUSSION

          PNC asserts the automatic stay does not extend to the Equipment because it is

   owned by the LLC and is not property of this bankruptcy estate covered by the automatic

   stay. In the alternative, if the Equipment is property of the estate or protected by the stay,

   PNC asserts it is entitled to relief for cause under 11 U.S.C. § 362(d)(1). Debtor contends

   the personal guaranties render the automatic stay applicable and the stay should not be

   lifted because the Equipment is necessary for the Debtor’s successful Chapter 12

   reorganization.

          In a similar case, Chapter 13 debtors were members of an LLC and the LLC

   borrowed funds from a creditor to purchase a truck, with a loan secured by the truck. In re

   Brittain, 435 B.R. 318, 320 (Bankr. D.S.C. 2010). Both debtors executed personal

   guaranties and the LLC defaulted on the loan prepetition. Id. The debtors’ Chapter 13 plan

   proposed that the debt be paid through their plan and the creditor objected to confirmation.

   Id. Judge Waites found that:

          “[u]nder South Carolina law, a corporation is an entity, separate and distinct
          from its officers and stockholders.” In re Jones, C/A No. 10-00724-jw, slip
          op. at 4 (Bankr. D.S.C. Mar. 31, 2010) (citing DeWitt Truck Brokers, Inc.
          v. W. Ray Flemming Fruit Co., 540 F.2d 681, 683 (4th Cir. 1976)); see
          also, S.C. Code Ann. § 33-44-201 (2009) (“A limited liability company is
          a legal entity distinct from its members.”). The members of an LLC “have
          no property interest in property owned by [the LLC].” Comment to S.C.
          Code Ann. § 33-44-501. Instead, a member holds a distributional interest
          in the LLC. S.C. Code Ann. § 33–44–501. It follows that a member’s
          bankruptcy estate has no interest in property of an LLC and that the
          estate’s property interest is limited to the member’s distributional
          interest. See In re Moore, 410 B.R. at 442 (“[A]lthough the debtor's interest
          in a corporation becomes property of the estate when a bankruptcy petition



                                                 3
Case 18-04549-hb      Doc 187     Filed 01/16/19 Entered 01/16/19 15:13:04              Desc Main
                                  Document      Page 4 of 4


          is filed, the corporation's property does not thereby become property of the
          shareholder's estate.”).

   Id. at 322 (emphasis added) (internal footnotes omitted).

          Like Brittain, the record here clearly indicates that the Equipment is property of the

   LLC and not the Debtor. After reviewing §§ 362, 541, and 1207, the Court cannot find any

   language therein, and Debtor failed to call the Court’s attention to any language or

   applicable authority, that justifies the inclusion of the Equipment as property of Debtor’s

   bankruptcy estate or extends the automatic stay to the Equipment based on this record.

          IT IS, THEREFORE, ORDERED that the automatic stay under 11 U.S.C.

   § 362(a) is inapplicable to the Equipment described herein.



 FILED BY THE COURT
     01/16/2019




                                                    US Bankruptcy Judge
                                                    District of South Carolina



  Entered: 01/16/2019




                                                4
